By the Court,

Savage, Ch. J.
The plaintiff in error makes a point that Thomas R. Lee ought to have been joined in the suit below as a co-plaintiff, and insists that the judge, before whom the case was tried, decided that both parties could not be joined. What was said by the judge in reference to the parties to the action was merely arguendo. The point was not presented to himfordecision, and if his reasoning was incorrect, all the plaintiff in error can present upon this writ of error is the point decided by the judge, to wit, that T. R. Lee was a competent witness: in respect to which there can be no doubt. The release conveyed all the interest of the witness; and even had he stated that he expected his brother would give him a portion of the costs, that would not have been sufficient to exclude him as a witness ; it would go to his credibility, not to his competency. An interest which excludes a witness is a direct and certain legal interest 5 Wendell, 55. The counsel for the plaintiff in error refers us to the decisions of other courts for the rule on this subject; but"however we may respect those courts, we prefer following our own decisions.
The other point in the case is, whether the plaintiff is entitled to recover the amount of his costs. This is a question between attorney and client There is no question here of set-off between the parties to the suit; that class of cases has *44no connection with this. Ward, the defendant here, took an assignment of such damages as might be recovered in an action of trespass then pending, and which was ready for trial, and in which the present plaintiff was the plaintiff’s attorney. Two days after the date of the assignment, it was proposed by the plaintiff in that suit, who then was Mr. Ward, that the defendants should pay $50 and the costs, thereby admitting that costs were due the attorney. The proposition to pay the gross sum of $100 in lieu of damages and costs, came from the defendants in that suit. Ward, therefore, settled the suit with a full knowledge that costs were due; and by agreeing to take $100, including costs, he impliedly, at least, assumed the payment of those costs. In justice and equity, and I think in law too, he can no more secure himself from the payment of those costs than could Little, the assignor. The assignee is substituted in his place, and takes the fund subject to the claims of the attorney, by whose diligence, labor and money, that fund was created, None of the cases referred to are like this case; but they establish principals which confirm to the attorney the fruits of his labor as between him and his client. In Welsh v. Hole Douglas, 238, the plaintiff compromised the suit after-judgment and execution, and released the defendant from debt and costs. Lord Mansfield said, “An attorney has a lien on the money recovered by his client for his bill of costs; if the money come to his hand, he may retain to the amount of his bill. He may stop it in transitu, if he can lay hold of it. If he apply to the court, they will prevent its being paid over till his demand is satisfied. I am inclined to go still farther, and to hold that if the attorney gave notice to the defendant not to pay till his bill should be discharged, a payment by the defendant after such notice would be in his own wrong, and like paying a debt which has been assigned after-notice,” As no notice had been given in that case, the court held the defendant discharged. In Read v. Dupper, 6 T. R. 362, Lord Kenyon says: “The principle by which this application is to be decided was settled long ago, namely, that the party should not run away with the fruits of the cause, witff put satisfying the legal demands of his attorney, by whose in*45dustry, and in many instances at whose expense those fruits are obtained.” In this case, notice had been given to the defendant’s attorney not to pay over the money in his hands, but he had paid it over to the plaintiff notwithstanding the notice, and the court held him liable to pay the costs to the plaintiff’s attornies. In Martin v.Hawks, 15 Johns. R.406,7, this court recognized the above cases, and Mr. J. Spencer remarked, that after notice, the attorney was to be regarded as an assignee of the judgment, upon which he has a lien for his costs, and cannot be divested of his equities, when all parties, to the transaction had notice of his claim, and forbidden to do any act which should prejudice it. Upon these authorities, (and many more might be cited,) there is no doubt but the defendants Coit and Wintringham, and their attorney, Mr. King, might be compelled to repay the costs to the plaintiff Lee, had they paid the $100 to Little, the plaintiff on the record. Upon that state of facts, the case of Read v. Dupper would compel Mr. King to pay it. If a defendant and his attorney under such circumstances would have no equity, what equity can a plaintiff have who has received the costs due to his attorney, and withholds the money 1 That he is the as signee of the plaintiff gives him no equity against his attorney. .He knew the matter which he purchased was in suit, and that costs were due the attorney; no notice was peces-, saiy to be served on him.
Again; according to the doctrine of Lord Mansfield, the attornies’ lien attached upon this $100 before it was paid by Coit and Wintringham; for surely, as to them, it made no difference whether Little or Ward was the party in interest as plaintiff. The attorney having given notice to them, was entitled to the money from them. The attorney had a lien upon the fund in their hands, and the lien continued upon the fund in the hands of Mr. King; and he might have been compelled to pay it, for he had notice before he received the money and paid it over to Ward. Ward had notice of the lien upon the fund before he received it, and took it subject to that lien. I am now supposing, what I deny to be true, that Ward stood in any better situation than Little. The doc*46trine that an assignee bona fide, and for valuable consideration, it is to be protected where the assignor would not, has no application to such a case. What was assigned 1 Surely not #100, or any other sum, but such damages as Little might recover in an action of trespass, subject to all the equities of the attorney. I need not inquire whether such an assignee can be regarded in a court of law. Suppose he can, what equity has he superior to the attorney who conducts his suit ? He is substituted in the place of Little, with no greater rights than Little had as between client and attorney. Ward having received the money which belonged to the attorney, the latter may recover it in the equitable action of money had and received to his use. The learned judge in the court below decided correctly, and his judgment must be affirmed.